IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   July 9, 2009
                                No. 08-30812
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

ABE JYLES,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CR-49-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Abe Jyles appeals his mandatory minimum 20-year sentence for
distributing 50 grams or more of cocaine base as a repeat offender under
21 U.S.C. §§ 841(b)(1)(A) and 851. He asserts that the Government failed to
prove its allegation that he previously was convicted of possession of heroin. The
Government provided evidence that Jyles’s fingerprints matched those of the
certified fingerprint card created by the New Orleans Police Department at the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-30812

time of the heroin arrest and that the identifying information on both the
fingerprint card and the arrest register for the offense corresponded to the
information on the certified copy of the heroin conviction. Jyles even admitted
that he was the person who was arrested for the heroin offense.
      Nevertheless, Jyles denies that he was the person claiming to be Abe Jyles
who pleaded guilty to the offense and was sentenced by the state court. He
relies upon the existence of someone else’s fingerprints on the reverse side of a
copy of the arrest register for the heroin offense, as well as on the reverse side
of an arrest register for a state cocaine offense in his name. He suggests that
someone else was willing to face the charges for him because “someone other
than this Abe Jyles chose to have his fingerprints put on the arrest registers for
each of the crimes, and that using either aliases or another person’s identity is
common both when committing crimes or answering their commission.”
      The evidence was sufficient to establish Jyles’s identity as the subject of
the prior heroin conviction. See United States v. Lampton, 158 F.3d 251, 260
(5th Cir. 1998). We reject his theory that the errant fingerprints on copies of the
arrest registers created reasonable doubt that he was convicted of the heroin
offense. It is undisputed that it was Jyles who was arrested for the heroin
offense. Testimony established that, in Orleans Parish, fingerprints were added
to arrest registers a short time after the initial booking in a separate part of the
booking facility. The only reasonable inference from the presence of someone
else’s fingerprints on the arrest register was that a clerical error occurred. The
fingerprints on the arrest documentation do not create a reasonable inference
that someone other than Jyles showed up on a later date for his rearraignment
and pleaded guilty in his place.
      AFFIRMED.




                                         2